Citation Nr: 0413001	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  94-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the July 1993 rating decision, the RO denied service 
connection for hearing loss, as well as for a psychiatric 
disorder, memory loss, and alcohol abuse, all claimed as 
residuals of a concussion.  In a February 1999 decision on 
appeal, the Board denied as not well grounded the claims for 
service connection for a psychiatric disorder, alcohol abuse, 
and hearing loss, and remanded to the RO the claim for 
service connection for memory loss.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a December 2000 Order, the Court vacated 
the Board decision with respect to the three denied claims 
and remanded the matter to the Board.  

In March 2002, the Board remanded those three issues, as well 
as the claim for service connection for memory loss, back to 
the RO for additional development.  On remand, in a September 
2003 rating decision, the RO granted service connection for a 
psychiatric disorder, to include anxiety, depression, memory 
loss, and cognitive impairment, with secondary alcohol abuse, 
as residuals of a concussion.  Therefore, those issues have 
been resolved in the veteran's favor and are not currently in 
appellate status before the Board.  The remaining issue 
before the Board with respect to the July 1993 rating 
decision is as stated on the title page.


REMAND

In May 2001, the veteran's representative stated that the 
veteran wished to provide testimony at a Board hearing.  In 
August 2001, he clarified that the veteran wanted a Board 
videoconference hearing.  The Board's March 2002 remand 
instructed the RO to schedule the veteran for the requested 
hearing.  However, there is no indication that such hearing 
has ever been scheduled.  Because the scheduling of Board 
videoconference hearings is coordinated through the RO, a 
remand is required.  In addition, the veteran is entitled to 
compliance with Board remand instructions.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders, and failure to insure compliance with 
remand instructions constitutes error).   

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The RO should schedule the veteran for a 
Board videoconference hearing from the 
RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


